PER CURIAM.
Upon review of the record and briefs of the respective parties, we determine that the circuit court, in its appellate capacity to review by certiorari an order of the Civil Service Board of the Town of Lantana, applied an erroneous application of law in dismissing the petition for certiorari for lack of jurisdiction. Accordingly, the order on review is quashed and the cause remanded with directions to reinstate the petition for certiorari, and for further proceedings consistent with the views herein expressed.
Order quashed and cause remanded, with directions.
MAGER, C. J., and CROSS and DOW-NEY, JJ., concur.